Citation Nr: 1132989	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a mood disorder.

2.  Entitlement to an initial rating higher than 10 percent prior to December 22, 2004, and higher than 20 percent thereafter, for degenerative joint disease, residuals of left knee trauma.  

3.  Entitlement to an initial rating higher than 10 percent for right knee patellofemoral syndrome.

4.  Entitlement to an initial rating higher than 10 percent for residuals of right wrist injury.

5.  Entitlement to an initial rating higher than 10 percent prior to December 19, 2006, and higher than 20 percent from and after January 13, 2007, for residuals of left wrist injury.  

6.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to August 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi, Montgomery, Alabama, and Nashville, Tennessee.  

In March 2003, the RO in Jackson, Mississippi, in pertinent part, granted entitlement to service connection for hyperextension injury to the right and left wrists, each evaluated as 10 percent disabling effective November 29, 2002.  The Veteran filed a statement indicating that he wished a higher evaluation for his service-connected wrist conditions.  The Board accepts this statement as a notice of disagreement with the initial evaluations assigned. 

In October 2004, the RO in Montgomery, Alabama, in pertinent part, granted entitlement to service connection for residuals of left knee trauma with degenerative joint disease, and right knee patellofemoral syndrome, each evaluated as 10 percent disabling effective November 29, 2002.  The RO also granted entitlement to service connection for hypertension, evaluated as 10 percent disabling, and continued the 10 percent evaluations for the Veteran's wrist disabilities.  In November 2004, the Veteran submitted a statement indicating that he wished a higher evaluation for both his wrist and knee disabilities, and his service-connected hypertension.  The Board accepts this statement as a notice of disagreement with the initial evaluations assigned.

In June 2005, the RO in Montgomery, Alabama, in pertinent part, granted entitlement to service connection for mood disorder with major depressive-like episodes, evaluated as 30 percent disabling effective December 22, 2004.  The RO also increased the evaluation of the Veteran's left knee disability to 20 percent disabling, effective December 22, 2004, and continued the 10 percent evaluations assigned to the Veteran's hypertension, right knee, and left and right wrist conditions.  The Veteran filed a notice of disagreement in July 2005 with respect to the evaluations assigned to his service-connected disabilities, including the 30 percent evaluation for his service-connected psychiatric disorder.  

In April 2006, the RO issued a statement of the case with respect to the Veteran's increased rating claims for his mood disorder, hypertension, and bilateral wrist and knee disabilities.  The Veteran filed a substantive appeal dated in May 2006.

In August 2006, the RO in Montgomery, Alabama, in pertinent part, denied entitlement to individual unemployability.  In October 2006, the Veteran submitted a notice of disagreement with respect to this decision, and the RO issued a statement of the case dated in April 2008.  The Veteran filed a substantive appeal in May 2008.

In April 2008, the RO in Montgomery, Alabama, granted a temporary evaluation of 100 percent effective December 19, 2006, based on surgical or other treatment necessitating convalescence, for the Veteran's left wrist.  A 10 percent evaluation was reinstated from July 1, 2007.

In December 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file. 

In February 2009, the Board denied entitlement to a higher initial evaluation for hypertension, and remanded the remaining issues for additional development and adjudication.

In August 2010, the RO in Nashville, Tennessee, increased the evaluation of the Veteran's service-connected left wrist condition to 20 percent disabling, effective January 13, 2007.

The issue of entitlement to individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's mood disorder is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood, diminished interest in pleasurable activities, loss of appetite, insomnia, loss of energy, feelings of worthlessness, diminished ability to concentrate, recurrent suicidal ideation, and social isolation.  

2.  Prior to December 22, 2004, the Veteran's service-connected residuals of left knee trauma was not productive of recurrent subluxation or lateral instability,  flexion limited to 30 degrees, or extension limited to 15 degrees. 

3.  From and after December 2004, the Veteran's service-connected residuals of left knee trauma was not productive of recurrent subluxation or lateral instability, flexion limited to 15 degrees, or extension limited to 20 degrees. 

4.  Right knee patellofemoral syndrome was not productive of recurrent subluxation or lateral instability, flexion limited to 30 degrees, or extension limited to 15 degrees.

5.  The Veteran's service-connected right wrist disability is currently evaluated at the maximum evaluation for the disability under Diagnostic Code 5215.

6.  The Veteran's service-connected left wrist disability is currently evaluated at the maximum evaluation for the disability under Diagnostic Code 5215 prior to December 19, 2006; thereafter, the medical evidence indicates that the Veteran's disability is productive of favorable ankylosis.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for an initial disability rating of 50 percent for mood disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.125-4.130, Diagnostic Code 9435 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent prior to December 22, 2004, and higher than 20 percent thereafter, for degenerative joint disease, residuals of left knee trauma, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2010).

3.  The criteria for an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2010).

4.  The criteria for an initial evaluation in excess of 10 percent for residuals of right wrist injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2010).  

5.  The criteria for an initial evaluation in excess of 10 percent prior to December 19, 2006, and higher than 20 percent from and after January 13, 2007, for residuals of left wrist injury, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case, to RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When, however, for whatever reason, there was no or inadequate pre-decisional VCAA notice, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By way of letters dated in September and October 2003, June 2004, March 2005, February 2006, and February 2009, the Veteran was furnished notice of the type of evidence needed in order to substantiate the claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also generally informed that he should send to VA evidence in his possession that pertains to the claims and advised of the basic law and regulations governing the claims, the cumulative information and evidence previously provided to VA (or obtained by VA on the Veteran's behalf), and provided the basis for the decisions regarding the claims.

The Veteran was provided with adequate notice of the evidence which was not of record, additional evidence that was necessary to substantiate the claims, and he was informed of the cumulative information and evidence previously provided to VA, or obtained by VA on his behalf.

In this regard, with respect to the Veteran's initial increased rating claims, the Court in Dingess v. Nicholson held that upon receipt of an application for service connection, VA is required to notify a claimant of what information and evidence will substantiate the elements of the claim for service connection, including that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, however, the Court also declared, that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Id. at 491.  Such is the case here, and therefore, no further VCAA notice is required with respect to the Veteran's claims for initial higher disability ratings for his mood disorder, and his bilateral wrist and knee conditions, and under the circumstances, there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

For the reasons above, VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993; Sutton v. Brown, 9 Vet. App. 553 (1996).

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A.  In particular, the information and evidence associated with the claims files consists of the Veteran's service records, private and VA post-service treatment records and reports, multiple VA examinations, Social Security Administration disability records, the Veteran's testimony before the Board, and written statements submitted by the Veteran and his representative in support of the claims.  Therefore, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Finally, while the Board has reviewed all the evidence in the appellant's claims file and has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the Board discuss each and every piece of evidence submitted by the appellant or obtained on his behalf.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Based on the foregoing, there is no identified evidence that has not been accounted for with respect to the Veteran's claims and, under the circumstances of this case, VA has satisfied its duty to assist the Veteran.  Accordingly, further development and further expending of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating claims.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

A.  Entitlement to an initial rating higher than 30 percent
 for a mood disorder.

In this case, the Veteran's service-connected mood disorder is evaluated as 30 percent disabling  under Diagnostic Code 9435.  

Diagnostic Code 9435 is part of the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  This formula provides the following ratings for psychiatric disabilities:

A 10 percent rating is warranted where the disability is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted where the disability is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the disability is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the disability is productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that, unless the symptoms and/or degree of impairment due to a service-connected psychiatric disability can be distinguished from any other diagnosed psychiatric disorders, e.g., major depression and alcohol dependence, VA must consider all psychiatric symptoms in the adjudication of the claim.

The Board further notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).

A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130.

The medical evidence in this case consists of post-service treatment records, VA examinations dated in April 2005, May 2006, and May 2010, and lay statements submitted by the Veteran.

The April 2005 VA examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's family and military history were noted in the report.  The Veteran indicated that he last worked in 2002 and that he stopped working due to physical problems.  The Veteran was noted to be divorced with three children with whom he had very frequent contact.  The examiner indicated that the Veteran had a history of alcohol and drug abuse, but he was currently abstinent and attending a relapse prevention group.  The examiner also noted that the Veteran was taking various medication for depression.  The Veteran reported feeling critical and worthless and indicated that it has been difficult for him to cope with his physical decline.  The Veteran indicated that he has experienced suicidal ideation, but had not acted on it because of his Christian belief.  Upon examination, the Veteran was noted to be neat and cleanly dressed.  He was very pleasant, polite, and cooperative, albeit somewhat nervous.  Thought content and processes were within normal limits, and there was no evidence of delusions or hallucinations.  The Veteran maintained eye contact throughout the session and there was no inappropriate behavior noted.  The Veteran admitted to suicidal ideation without current intent, and was noted to be alert and oriented times four.  There was no evidence of gross memory loss or impairment, and speech was linear, coherent, and of normal rate and volume.  The Veteran reported that his psychiatric history was unremarkable until he began suffering symptoms of hepatitis C, for which he is service-connected.  Prior to this and in the military, the Veteran was indicated to have been very well adjusted, very active and athletic, and performed well in the military.  Afterwards, the Veteran was noted to have been employed as a firefighter and working in a shipyard.  As the Veteran's physical problems progressed, however, he found it increasingly difficult to work and had to stop.  The Veteran was instead noted to be attending college and doing well until, due to concentration problems, his grades began to slip.  The Veteran's symptoms were noted to be depressed mood, diminished interest in pleasurable activities, loss of appetite, insomnia, loss of energy, feelings of worthlessness, diminished ability to concentrate, and recurrent suicidal ideation.  The Veteran also indicated that he had very few meaningful social relationships, as he indicated that he did not want to be around other people.  After examination, the Veteran was diagnosed with mood disorder due to general medical condition with major depressive-like episodes.  He was assigned a GAF score of 52.  

The Veteran was again examined by VA in May 2006.  The examiner indicated that the Veteran's claims file had not been reviewed in connection with the examination and report, but that a review of the Veteran's treatment records from the Mobile Outpatient Clinic was conducted.   The Veteran reported that he remained unemployed since his last VA examination  and last worked as a firefighter at a shipyard.  The Veteran indicated that he had to stop working because of his physical condition, primarily hepatitis and his knee conditions.  The Veteran was noted to be going to school at the time of his last VA examination, but reported that since that time his grades had steadily declined due to fatigue and difficulty concentrating.  He withdrew from school in November 2005.  In addition, the Veteran reported that he would get irritable, would isolate himself a great deal and had no girlfriend or meaningful relationships.  The Veteran indicated that he had always been close to his parents, but that he now wanted to distance himself from them.  He stated that he remained close to his three daughters.  The Veteran was noted to be taking medication for his various medical conditions and that he continued to see a substance abuse counselor and remained abstinent from alcohol and illegal drugs.  The Veteran was also noted to taken Ambien for poor sleep.  The Veteran denied active suicidal ideation, but reported that he sometimes wished he were dead.  Upon examination, the Veteran was noted to arrive early accompanied by his mother.  The Veteran was neatly and cleanly dressed and demonstrated good personal hygiene.  He was pleasant and cooperative, though anxious with a congruent affect.  Thought process and content were within normal limits, and there was no evidence of delusions or hallucinations.  The Veteran maintained eye contact and there was no inappropriate behavior noted.  The Veteran admitted to passive suicidal ideation.  He was alert and oriented times four and there was no evidence of gross memory loss or impairment.  The Veteran's speech was noted to be linear, coherent, and a normal rate and volume.  After examination, the Veteran was indicated to continue to endorse symptoms of depression.  His symptoms were noted to be depressed mood, loss of appetite, insomnia, loss of energy, diminished ability to concentrate, and passive suicidal ideation.  These symptoms were indicated to be consistent with a diagnosis of depression.  The examiner found that these symptoms were moderate in severity and occurred daily.  The Veteran also indicated that he had very few meaningful social relationships, and that he preferred to stay isolated in his home.  

Finally, the Veteran was afforded a VA examination in connection with his service-connected mood disability dated in May 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was noted in the report.  On examination, the Veteran was indicated to be clean and casually dressed.  His speech was spontaneous, clear, and coherent, and the Veteran was noted to be cooperative, friendly, and relaxed.  His affect was appropriate and his attention was intact.  He was oriented to person, time and place, and his thought process  and content were unremarkable.  The Veteran was noted to have no delusions or hallucinations, his intelligence was average and he was indicated to understand the outcome of his behavior.  There was no inappropriate behavior, no obsessive or ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, no episodes to violence, and no problem with activities of daily living.  The Veteran was noted to interpret proverbs correctly, was found to have good impulse control, and was found to have the ability to maintain minimum person hygiene.  The Veteran last reported use of alcohol or street drugs in 2005.  The examiner found that the Veteran's remote memory was normal, his recent memory was mildly impaired, and his immediate memory was normal.  The Veteran was noted to have depression in the moderate range.  The Veteran was indicated to be unemployed, but not retired, as the Veteran physically could not perform his job due to joint pain.  After examination, the Veteran was diagnosed with mood disorder due to general medical condition.  He was assigned a GAF score of 57.  The examiner found that there was not total occupation and social impairment due to his diagnosed mental disorder and that his condition did not result on deficiencies in judgment, thinking, family relations, work, mood, and school.  However, the examiner found that there was reduced reliability due to symptoms, including poor sleep that would likely affect his energy and level of productivity.  The Veteran also reported periods of agitation and depression, and indicated that he has few meaningful social relationships.  The examiner was also asked to give an opinion regarding the Veteran's overall employability.  The examiner opined that the Veteran's mood disorder did not render the Veteran unemployable.  Although the Veteran reported problems with concentration, his attention, memory, and concentration did not appear to be significantly impaired.  He was able to communicate and understand information and instructions both verbal and written and was able to interact appropriately in social situations.  His judgment and ability to make decisions appeared at least adequate.

A review of the Veteran's outpatient treatment records indicates continued treatment for mood disorder and major depression.  He has been assigned GAF scores ranging from 45 to 60, with most scores in the high 40s and low to mid 50s.  Although the Veteran's other evidence and treatment reports were also reviewed, the Board was unable to locate any records to show that the Veteran's service-connected disability was more severe than demonstrated in the VA examinations and records noted above.

Based on the evidence of record, and giving the benefit of the doubt to the Veteran, the Board finds that a higher 50 percent rating is warranted in this case.  The evidence in this case indicates symptoms of depressed mood, diminished interest in pleasurable activities, loss of appetite, insomnia, loss of energy, feelings of worthlessness, diminished ability to concentrate, and recurrent suicidal ideation.  The Veteran also indicated that he had very few meaningful social relationships, and indicated that he does not want to be around other people.  The examiners in this case indicated that the Veteran's symptoms were in the moderate range and his GAF scores were noted to be 52 and 57, with other scores in the mid to high 40s, indicating at least a moderate level of impairment.  These findings correspond to a level of impairment consistent with the 50 percent disability rating.

A higher 70 percent rating is not warranted in this case. Although the Veteran reported some suicidal ideation in the past, and difficulty adapting to social and stressful circumstances, among other symptoms, there is no indication that his disability is productive of obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, and neglect of personal appearance and hygiene.  There is also no evidence of serious irritability and anger, and there is no indication that the Veteran's behavior was manifested by periods of violence.  Based on these findings, a higher 70 percent rating is not warranted.

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disability; however, the Board finds that the symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has considered the applicability of the benefit of the doubt doctrine and concluded that, in this case, the preponderance of the evidence is in favor of a higher evaluation.   38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

B.  Entitlement to an initial rating higher than 10 percent 
prior to December 22, 2004, and higher than 20 percent thereafter,
 for degenerative joint disease, residuals of left knee trauma;
 and entitlement to an initial rating higher than 10 percent for
 right knee patellofemoral syndrome.

Next, the Veteran seeks entitlement to an initial rating higher than 10 percent prior to December 22, 2004, and higher than 20 percent thereafter, for degenerative joint disease, residuals of left knee trauma.  He also seeks entitlement to an initial rating higher than 10 percent for right knee patellofemoral syndrome.

The Veteran is currently evaluated for his service-connected left knee disability under Diagnostic Code 5299-5260.  The Veteran's right knee is evaluated under Diagnostic Code 5010-5260.  

Under 38 C.F.R. § 4.71a, DC 5010 (2009), traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning an evaluation for degenerative or traumatic arthritis.  VAOPGCPREC 9-98.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability which is productive of slight impairment of the knee.  A 20 percent rating is warranted for moderate impairment, and 30 percent is assigned for severe impairment.

For limitation of leg motion under Diagnostic Code 5260, a 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees. A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  Id.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  Id.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  Id. 

Normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2009).  

In a precedent opinion, the VA General Counsel held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  A Veteran may potentially qualify to receive separate ratings for limitation of flexion and limitation of extension.  See VAOPGCPREC 9-04

In addition, the Board notes that separate compensable ratings may sometimes be assigned for a knee disorder if there is both instability under Diagnostic Code 5257, and arthritis which causes limitation of motion under Diagnostic Codes 5260 or 5261.  When a knee disorder is already rated under Diagnostic Code 5257, a separate rating may be assigned if the Veteran has limitation of motion which is at least non-compensable under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 (1997) (a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability); VAOPGCPREC 09-98 (1998) (if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  Diagnostic Code 5003 requires that degenerative arthritis be established by x-ray findings.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

However, no such separate rating is available for a disability manifested by symptomatology consisting solely of arthritis and limited motion under Diagnostic Codes 5003-5010 and 5260-5261, since it is evident from a review of the diagnostic criteria that these codes are intertwined in terms of symptomatology (i.e., the arthritis disability is to be rated first under the applicable limitation of motion codes; and if no compensable evaluation can be granted, then assigned a rating under Diagnostic Codes 5003-5010).  

In this case, the medical evidence consists of private and VA treatment records and VA examinations performed in January 2003, April 2005, May 2006, and May 2010.  

The January 2003 VA examiner indicated that there were no records to review.  The Veteran was noted to have had trauma to the left knee.  X-rays showed an old fracture of the patella.  The Veteran underwent surgery to correct this and the surgeon told the Veteran that it was an old fracture.  The Veteran was also diagnosed with degenerative joint disease of the left knee.  With respect to the right knee, the Veteran was noted to have patellofemoral syndrome of the right knee with a primary complaint of pain on climbing stairs and squatting.  There was no history of trauma and the Veteran indicated that since he changed jobs, and did not have to climb ladders a lot, his symptoms significantly improved.  On examination of the left knee, the Veteran had 140 degrees flexion.  There was no lateral instability, and no inflammation or swelling.  The Veteran reported that the left knee was swollen approximately a month before and had to be tapped.  The knee was indicated to have diffuse tenderness at the base of the patella and there was some crepitus under the patella with flexion extension.  Examination of the right knee revealed range of motion of 0-140 degrees with no lateral instability.  There was no inflammation or swelling, and no crepitus noted.  The Veteran had tenderness at the base of the patella.  The Veteran was diagnosed with left knee trauma with degenerative joint disease documented by x-ray.  The Veteran was also noted to have signs and symptoms of patellofemoral syndrome.  He was also diagnosed with right knee patellofemoral syndrome.   The Veteran was noted to be unemployed since October 2002.  The Veteran reported that he quit his job because he did not feel that he was physically able to do it.  X-rays dated in January 2003 indicated unremarkable right knee and degenerative changes of the left knee without acute injury.  

The Veteran was afforded an additional VA examination dated in April 2005.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran indicated that his bilateral knee problems started long ago.  He reported that he ran a lot while in the service.  The Veteran indicated that he had left knee surgery in 1995 or 1996.  The Veteran complained of constant soreness in both knees, left more than right.  The Veteran also reported that he felt weak in the knees, especially when going up stairs.  The Veteran reported stiffness, but denied swelling, redness, or heat.  The Veteran reported that his left knee would give way, but denied locking.  During flare-ups, the Veteran indicated that he had increased pain and has additional limitation, so that he could not do anything.  The Veteran reported that he used knee braces and that he wore these when going to school or with long walking.  There was no history of dislocation or subluxation.  The Veteran reported that he could not run, squat, do recreational activities, or workout.  The Veteran denied problems walking, except if he walked long distances, he had to stop due to pain.  Upon examination of the left knee, the examiner found no significant swelling but some tenderness.  Left knee flexion was 50 degrees, and extension was 0 degrees.  McMurray's was negative and there was no instability in the left knee.  Upon examination of the right knee, the examiner found no swelling or tenderness.  Flexion was 100 degrees and extension was 0 degrees.  There was no instability and McMurray's was negative.  There was pain on motion in both knees, but no additional limitation of motion with repetitive use.  Lower extremity power was noted to be 4+/5, and deep tendon reflexes were 1-2 bilaterally and symmetrical.  Plantars was downgoing, and tone was normal.  X-rays indicated normal right knee and left knee mild degenerative joint disease.  X-ray of the patella was normal.  The Veteran was diagnosed with right knee patellofemoral syndrome and left knee trauma with degenerative joint disease.  

In May 2006, the Veteran was again examined by VA.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was noted in the report.   The Veteran reported that his knees would flare-up daily and that he used heat to treat them.  The Veteran did not report additional limitation with flare-up.  The examiner indicated that the Veteran did not have a brace for either knee, but noted that the Veteran had a patella support sleeve that he would wear on his left knee.  The Veteran reported pain in his knees when bending or squatting.  The Veteran was noted to be unemployed and on Social Security disability since 2002.  Prior to that, the Veteran was noted to work as a firefighter with no change in his duties because of his knees.  The Veteran was noted to avoid climbing ladders and prolonged standing because of discomfort and pain in his knees.  Examination of the joints was noted to be difficult due to the Veteran's constant grimacing and active resistance to any movement of his joints.  The examiner indicated that this response appeared affected and exaggerated.  The examiner stated an opinion that the Veteran had normal range of motion in both knees.  No additional limitation with repetitive motion was seen.  X-rays of the knees showed bilateral patella spurs, but were otherwise normal.  The Veteran was diagnosed with mild chronic strain in both knees. 

Finally, the Veteran was examined by VA in May 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical and employment history were noted.  The Veteran reported that he was incapacitated for one month due to his knees and indicated that when he has flare-ups in his joints, he stays in bed.  The Veteran reported that he could not pass a physical for firefighting and that he could not stop or lift.  The Veteran reported being in constant pain.  Symptoms in the right knee were noted to be pain, stiffness, swelling, weakness, locking, giving way, and instability, all worse since the last rating examination.  The Veteran reported that the pain in his right knee was excruciating and the knee would lock up, and that he could not put weight on it.  Pain on the right was indicated to be 7/10, occurring daily and constant.  The Veteran reported that he could not stand for more than 10 minutes without pain.  Flare-ups on the right were indicated to occur once a month, lasting two weeks to the entire month, and aggravated by stairs and strain.  The Veteran was noted to have received cortisone injections, and he indicated that he used a heating pad.  With respect to the left knee arthritis, the Veteran indicated that he had a partial patellar removal.  He indicated that the knee was worse since the surgery.  He indicated symptoms of pain, stiffness, swelling, deformity, weakness, locking, giving way, and instability, all worse since the last rating examination.  Pain was noted to be 7/10 and constant, and the Veteran indicated that he could not stand for more than a couple of minutes without assistance.  Flare-ups were noted to occur 1-2 times per month, but that he also would have several short flares daily.  The right knee was aggravated by tension, bending, and steps.  The Veteran was noted to have received cortisone injections, and he indicated that he used a heating pad.  Right knee range of motion was indicated to be flexion of 0-95 degrees and extension of 0 degrees.  Medial and lateral collateral ligaments, and anterior and posterior cruciate ligaments were negative.  McMurray was negative but grind test was positive.  No right knee instability was appreciated, and there was no genu valgu, genu valgus, or curvature noted.  Left knee range of motion was indicated to be flexion of 0-95 degrees and extension of 0 degrees.  Medial and lateral collateral ligaments, and anterior and posterior cruciate ligaments were negative.  McMurray was negative but grind test was positive.  No right knee instability was appreciated, and there was no genu valgu, genu valgus, or curvature noted.  There was no painful motion, tenderness, spasms, effusion, edema, fatigue, lack of endurance, weakness, incoordination, or instability in the knees, except as noted.  In addition, the examiner stated that there was no loss of function with repetitive use (3 repetitions) except as noted.  The Veteran was diagnosed with right knee chondromalacia with no functional impairment.  Right knee degenerative joint disease was noted on x-ray, as likely as not due to the Veteran's service-connected chondromalacia.  The Veteran was also diagnosed with left knee chondromalacia with no functional impairment.  Left knee degenerative joint disease was noted in x-ray, as likely as not due to the Veteran's service-connected chondromalacia.

The Veteran's outpatient treatment records indicate ongoing treatment for his knees, including diagnoses of bilateral osteoarthritis and knee arthralgia.  However, although the Veteran's other evidence and treatment reports were reviewed, the Board was unable to locate any records to show that the Veteran's service-connected knee disabilities were more severe than demonstrated in the VA examination reports noted above.

Upon review of the probative and objective medical evidence of record, the Board concludes that evaluations higher than 10 percent prior to December 22, 2004, and higher than 20 percent thereafter, for degenerative joint disease, residuals of left knee trauma, or higher than 10 percent for right knee patellofemoral syndrome, are not warranted.

In order for the Veteran's left knee disability to warrant a higher evaluation prior to December 22, 2004, the disability must have been productive of flexion is limited to 30 degrees, extension limited to 15 degrees, and/or recurrent subluxation or lateral instability productive of moderate impairment of the knee.  After December 22, 2004, the disability must have been productive of flexion is limited to 15 degrees, extension limited to 20 degrees, and/or recurrent subluxation or lateral instability productive of severe impairment of the knee.

The medical evidence in this case, however, does not indicate flexion worse that 50 degrees for either appeal period.  In addition, extension was indicated to be normal.  And, while the Veteran had complaints of instability after December 22, 2004, there was no objective medical evidence on examination of subluxation or lateral instability.  The Veteran's symptoms noted above are not commensurate with higher evaluations either before or after December 22, 2004 for the left knee under Diagnostic Codes 5257, 5260, or 5261.  

Similarly, with respect to the Veteran's right knee disability, in order for the Veteran's disability to warrant a higher evaluation, the disability must have been productive of flexion is limited to 30 degrees, extension limited to 15 degrees, and/or recurrent subluxation or lateral instability productive of moderate impairment of the knee.  Again, the medical evidence indicates flexion of 95 degrees or greater, and normal extension, in each of the examinations conducted.  And, again, while the Veteran reported pain, stiffness, swelling, deformity, weakness, locking, giving way, and instability in the knee, upon objective examination, no subluxation or instability was noted.  The Veteran's symptoms are not commensurate with a higher initial evaluation for the right knee under Diagnostic Codes 5257, 5260, or 5261.  

In this regard, the Board notes that the Veteran has been diagnosed with degenerative changes in both knees, as indicated by x-ray findings.  As noted above, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, as noted above, no separate rating is available for a disability manifested by symptomatology consisting solely of arthritis and limited motion under Diagnostic Codes 5003-5010 and 5260-5261, since it is evident from a review of the diagnostic criteria that these codes are intertwined in terms of symptomatology (i.e., the arthritis disability is to be rated first under the applicable limitation of motion codes; and if no compensable evaluation can be granted, then assigned a rating under Diagnostic Codes 5003-5010).  And while the Veteran could, in theory, receive separate evaluations for both limited extension and instability under Diagnostic Codes 5257 and 5261, as noted above, the medical evidence in this case, does not indicate findings supporting either case.  

Next, the Board finds that the remainder of the diagnostic codes pertaining to the knee and leg do not warrant higher evaluations in this case.  As noted above, the Veteran does not meet the criteria for a compensable evaluation under Diagnostic Code 5261 for either knee.  Diagnostic Code 5256 is not applicable because there is no ankylosis of the Veteran's knees; there has been no finding of dislocated, semilunar cartilage in either knee in the medical evidence, so Diagnostic Code 5258 is not applicable, and Diagnostic Code 5259 does not provide ratings in excess of 10 percent.  Diagnostic Code 5262 (regarding tibia and fibula impairment) has not been raised by the medical evidence, and Diagnostic Code 5263 (regarding genu recurvatum) also does not provide for a rating in excess of 10 percent.

Turning to the issue of whether an increased rating is warranted on the basis of functional loss due to pain, weakened movement, excess fatigability, or pain on movement, the Board finds for the record that such an increase is not warranted in light of the fact that pain has already been taken into consideration in assigning the present evaluations.  In terms of fatigue, weakness, lack of endurance and incoordination, while the Veteran has been found to experience some additional functional loss upon repetition, this was not indicated to reduce the range of motion to within the higher range for purposes of evaluating limitation of motion.    

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected right and left knee disabilities are contemplated in the ratings assigned.  There is no indication that pain, due to disability of the right or left knee, causes functional loss greater than that contemplated by the evaluations assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, supra.

In sum, based upon a thorough review of the evidence of record, the Board finds that the preponderance of medical evidence is against the appellant's claims.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the appellant's claims, the doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected disabilities; however, the Board finds that the symptomatology has been stable throughout each appeal period.  Therefore, assigning additional staged ratings for such disabilities is not warranted. 

C.  Entitlement to an initial rating higher than 10 percent for residuals of 
right wrist injury; and entitlement to an initial rating higher than
 10 percent prior to December 19, 2006, and higher than
 20 percent from and after January 13, 2007, for residuals of left wrist injury.

Finally, the Veteran contends that his right and left wrists are more severe than the currently assigned evaluations under Diagnostic Code 5299-5215.  Here, the Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.

Under Diagnostic Code 5215, a 10 percent rating, the maximum rating, is warranted when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 U.S.C.A. § 4.71a, Diagnostic Code 5215.

Under Diagnostic Code 5214, a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist; a 20 percent evaluation is warranted for the minor wrist.  A 40 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable; a 30 percent evaluation is warranted for the minor wrist.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation; a 40 percent evaluation is warranted for the minor wrist..  38 U.S.C.A. § 4.71a, Diagnostic Code 5214.

Pursuant to Diagnostic Code 5003, arthritis established by x- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the wrist is considered a major joint. See 38 C.F.R. § 4.45.

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71a, Plate I.

In this case, the medical evidence consists of private and VA treatment records, and VA examinations performed in January 2003, September 2003, April 2005, May 2006, and May 2010.  

The January 2003 VA examiner indicated that there were no records to review.  The Veteran reported that, while in the service, he was running and approached a solid wall.  He extended his arms to catch himself, causing hyperextension of the wrists.  Since that time, the Veteran has had significant pain in the wrists.  X-rays showed a scaphoid lunate disassociation indicating destruction of the intercarpal ligaments.  The examiner indicated that this was a significant factor and would cause the Veteran some problems.  The Veteran was indicated to be right hand dominant.  On examination of the left wrist, the Veteran was indicated to have dorsiflexion to approximately 60 degrees, palmer flexion to 70 degrees, lateral deviation to 20 degrees, and ulnar deviation to 45 degrees.  The Veteran was noted to have diffuse palpable tenderness on each side of the wrist.  No bony abnormalities were indicated.  Examination of the right wrist showed significant range of motion change with extension capabilities to 40 degrees on flexion, palmar flexion to approximately 50 degrees, radial deviation to approximately 10 degrees and ulnar deviation to approximately 30 degrees.  There was diffuse tenderness throughout the sides of each wrist and x-rays showed significant changes without ligament damage.  The Veteran was diagnosed with bilateral wrist hyperextension with x-ray evidence showing scaphoid lunate disassociation with destruction of the intercarpal ligaments.  The Veteran was noted to have significant range of motion changes, and chronic pain, that would have a significant impact on his occupation and daily activities. 

The Veteran was again examined by VA in September 2003.  The Veteran reported that he injured his wrists in service when he ran into a wall at the conclusion of a foot race with another soldier in 1985.  He sought medical attention at the time, but x-rays were negative.  The Veteran experienced problems over the years with his wrists, particularly on the right.  The Veteran was noted to be right hand dominant.  The Veteran reported difficulty with activities such as lifting and carrying.  The Veteran reported that he used to box, but could no longer hit the punching bag.  He also reported that he sometimes had difficulty gripping his toothbrush.  When he was working for a shipyard for approximately 8-10 years after service, the Veteran indicated that he had trouble with activities such as turning a wrench, and lifting and carrying with his right hand.  The Veteran reported that he last worked in October 2002.  The Veteran was noted to be wearing a splint on his right wrist.  Upon examination, there was no redness, heat, swelling or deformity of either wrist.  The Veteran had some generalized tenderness to palpation on the right, particularly over the ulnar aspect of the wrist.  There was minimal if any tenderness on the right.  Range of motion testing revealed dorsiflexion of 35 degrees on the right, and 60 degrees on the left, palmar flexion of 20 degrees on the right and 65 degrees on the left, ulnar deviation of 15 degrees on the right and 40 degrees on the left, and radial deviation of 10 degrees on the right and 20 degrees on the left.  There was pain on all range of motion testing on the right, and slight discomfort on extremes of ulnar deviation on the left.  The Veteran made a good fist on both hands and could oppose the thumb to remaining fingertips satisfactorily.  Grip strength was 5/5 on the left and 4-4+/5 on the right.  The Veteran was diagnosed with hyperextension injuries to both wrists with x-ray evidence of scapho-lunate disassociation.  The Veteran was noted to have some functional limitations of the right hand, including problems with lifting, carrying, and turning wrenches.  The left wrist was noted to have minimal if any objective findings.  The examiner indicated that function would be further limited during flare-up or with increased use of the right upper extremity, but the examiner declined to express this in terms of additional limitation of motion.  

The Veteran was afforded an additional VA examination dated in April 2005.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported constant pain in both wrists all around, more on the left.  The Veteran indicated swelling, stiffness, and heat medially.  The Veteran reported flare-ups in both hands three to four times a week.  During flare-ups he gets throbbing pain and has additional limitation and cannot use the hands.  The Veteran was noted to take Ibuprophin 800 mg for pain and use analgesic cream as needed.  The Veteran reported tingling in his fingers off and on.  The Veteran reported difficulty with using a wrench, and picking up heavy objects.  On examination, no significant swelling was noted, but there was tenderness in both wrists.  Right wrist range of motion testing revealed dorsiflexion of 20 degrees, palmar flexion of 40 degrees, radial deviation of 25 degrees, and ulnar deviation of 20 degrees.  Left wrist range of motion testing revealed dorsiflexion of 20 degrees, palmar flexion of 20 degrees, radial deviation of 10 degrees, and ulnar deviation of 10 degrees.  There was pain on motion in both wrists, but no additional limitation of motion with repetitive use.  There was no muscle atrophy and no involuntary movements.  Left had grip was 4/5 and right side was 4+/5, proximally 4+/5 on both sides.  There was decreased sensation to pinprick in the left hand, but not in any dermatomal pattern.  Wrist x-rays indicated mild degenerative changes in both wrists.  The Veteran was diagnosed with hyperextension injury to the left and right wrists.  

In May 2006, the Veteran was again examined by VA.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was noted in the report.   After the military, the Veteran was noted to have worked as a firefighter with no change in his job duties.  The Veteran reported constant throbbing pain in his wrists, but he did not identify any flare-ups.  The examiner noted that the Veteran used a splint for his right wrist, as needed.  The Veteran did not identify specific activities he could not perform because of discomfort in his wrists, but did indicate wrist discomfort when he typed on the computer.  Examination of the joints was noted to be difficult due to the Veteran's constant grimacing and active resistance to any movement of his joints.  The examiner indicated that this response appeared affected and exaggerated.  The Veteran was also noted to make a poor effort at active range of motion.  Range of motion testing revealed left wrist flexion of 80 degrees with pain, extension of 70 degrees with pain, and normal ulnar and radial deviation.  Right wrist flexion was 60 degrees with pain, extension was 50 degrees with pain, and there was normal ulnar and radial deviation.  No additional limitation with repetitive motion was seen.  X-rays of both wrists showed missing carpal bones on the left that may be congenital, but were otherwise normal.  The Veteran was diagnosed with mild chronic strain with both wrists.  

Finally, the Veteran was examined by VA in May 2010.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical and employment history were noted.  The Veteran was noted to have an arthrodesis on the left wrist in December 2006 that decreased the pain but also decreased the mobility in the wrist.  The pain was noted to be better, but stiffness was worse, deformity was worse, and the Veteran was noted to have symptoms of weakness, locking, giving way, and instability, all worse since the last rating examination.  The Veteran denied swelling, and indicated no real pain except when he would grab something.  The Veteran was indicated to have no mobility in the left wrist.  Flare-ups were noted to occur two times per month, all day, aggravated by grabbing things and putting tension on the wrist.  The Veteran was noted to wear a brace, but otherwise he was not receiving treatment for the left wrist.  With respect to the right wrist, the examiner indicated that the wrist had worsened.  The Veteran was noted to have symptoms of pain, stiffness, weakness, swelling, deformity, locking, giving way, and instability, all worse since the last rating examination.  the Veteran reported constant throbbing in the right wrist, and indicated that he could not put tension on the wrist.  Pain was noted to be 7/10, daily and constant.  The Veteran reported that he could do anything with the wrist except write, and even that would hurt.  The Veteran reported flare-ups in the right wrist with pain of 9/10, occurring 4-5 times a week, lasing 12 hours.  There were no specific aggravating factors.  He also noted that sometimes if he grabs something it would flare.  The Veteran was noted to wear a brace, but otherwise was not receiving treatment for the wrist.  Grip strength was 5/5 and equal bilaterally.  Range of motion testing of the right wrist revealed dorsiflexion of 0-40, palmar flexion of 0-40, radial deviation of 0-15, and ulnar deviation of 0-20.  Phalen and Tinel were negative.  Left wrist range of motion testing revealed dorsiflexion of 0, palmar flexion of 0, radial deviation of 0, and ulnar deviation of 0.  Phalen and Tinel were negative.  Range of motion was consistent with surgical arthrodesis.  The Veteran was diagnosed with status post ORIF and fusion procedure in the left wrist, and displacement and malalignment of the carpal bones in the right wrist. He was also diagnosed with right wrist degenerative joint disease, minimal functional impairment, and left wrist degenerative joint disease, status post arthrodesis.  The Veteran was indicated to have complete ankylosis of the left wrist in neutral position.  This was indicated to be favorable ankylosis of the left wrist with severe functional impairment.  

Although the Veteran's other evidence and treatment reports were also reviewed, the Board was unable to locate any records to show that the Veteran's service-connected wrist disabilities were more severe than demonstrated in the VA examinations noted above.

Based on the evidence above, the Board finds that entitlement to an initial rating higher than 10 percent for residuals of right wrist injury, and entitlement to an initial rating higher than 10 percent prior to December 19, 2006, and higher than 20 percent from and after January 13, 2007, for residuals of left wrist injury, is not warranted.

As stated above, under Diagnostic Code 5215, the highest rating level allowed based solely upon range of motion for the wrist is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  For a greater possible rating, the wrist must present with ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  The Veteran's treatment records present no evidence of ankylosis in the right wrist, or ankylosis of the left wrist prior to December 2006.  The Board notes for the record that ankylosis is defined as the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

The left wrist, however, was noted to have favorable ankylosis of the left wrist, as a result of surgery dated in December 2006.  Under Diagnostic Code 5214, a 20 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist.  As the Veteran has been indicated to be right hand dominant, the Veteran's left wrist is his minor wrist.  A higher evaluation is not warranted unless there is ankylosis of the minor wrist in any other position, except favorable.  

In this case, the Veteran was noted to have had arthrodesis on the left wrist in December 2006.  The May 2010 VA examiner indicated that this resulted in favorable ankylosis of the left wrist.  In April 2008, the RO in Montgomery, Alabama, granted a temporary evaluation of 100 percent effective December 19, 2006, based on surgical or other treatment necessitating convalescence, for the Veteran's left wrist, and a 10 percent evaluation was reinstated from July 1, 2007.  In August 2010, the RO in Nashville, Tennessee, increased the evaluation of the Veteran's service-connected left wrist condition to 20 percent disabling, effective January 13, 2007.   As such, the Veteran has been awarded the appropriate disability rating, and a higher evaluation prior to January 13, 2007 is not warranted, as the Veteran has been awarded 100 percent in the period from and after his surgery.  In addition, the Board finds that an evaluation in excess of 20 percent from January 13, 2007 is not warranted, as the medical evidence does not demonstrate that the left wrist is in any other position, except favorable.  

The Board has acknowledged evidence of symptoms of pain, stiffness, and weakness.  However, the Board notes that these symptoms are contemplated in the Veteran's current ratings.  See DeLuca, supra.  In this regard, range of motion findings do not show dorsiflexion to less than 15 degrees in any of the examination reports or palmar flexion limited in line with the forearm in order to meet the 10 percent rating criteria under Diagnostic Code 5215.  Given the range of motion findings, the Veteran would be assigned a noncompensable schedular evaluation under the criteria of Diagnostic Codes 5215.  Thus, a higher rating is not warranted.

With regard to arthritis, the Board notes that x-ray evidence of record shows indicates bilateral degenerative joint disease of the wrists.  However, as the Veteran's current disability ratings contemplate limitation of motion, a higher rating is not warranted.  See 38 C.F.R. § 4.45.

The Board has also considered whether separate ratings are warranted for any associated conditions such as limitation of motion of the fingers under 38 C.F.R. § 4.71a, DCs 5228, 5229 and 5230.  However, the evidence of record does not support the assignment of such a separate rating.  In this regard, there is no evidence of any limitation of motion of the fingers related to the Veteran's wrist disabilities that would warrant such a rating.  With regard to the Veteran's complaints of a tingling sensation in the fingers, the Board notes that the VA examiner did not indicate any associated neurological disorder.  Moreover, as the symptomatology considered in a rating for paralysis of the median nerve overlaps with the symptomatology considered in a rating for orthopedic limitation of the wrist or hand, in the same anatomical region, to combine these ratings would constitute pyramiding and is not permitted.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected wrist disabilities; however, the Board finds that the symptomatology has been stable throughout each appeal period.  Therefore, assigning additional staged ratings for such disabilities is not warranted. 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

D.  Other considerations.

In addition, with respect to the Veteran's claims, the Board has also considered the statements that the disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In this case, the Board notes that some of the VA examinations of the Veteran were conducted without the benefit of reviewing of the Veteran's claims file.  However, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  Similarly, in this case, the findings regarding the Veteran's disabilities are not undermined by a failure to review the Veteran's claims file.  

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disabilities so as to warrant assignment of higher evaluations on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disabilities have resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disabilities have necessitated frequent periods of hospitalization, or that they have otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 50 percent for mood disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial rating higher than 10 percent prior to December 22, 2004, and higher than 20 percent thereafter, for degenerative joint disease, residuals of left knee trauma, is denied.  

An initial rating higher than 10 percent for right knee patellofemoral syndrome is denied.

An initial rating higher than 10 percent for residuals of right wrist injury is denied.

An initial rating higher than 10 percent prior to December 19, 2006, and higher than 20 percent from and after January 13, 2007, for residuals of left wrist injury, is denied.  


REMAND

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

In this case, the Veteran is service-connected for mood disorder, evaluated as 50 percent disabling as of this decision, residuals of left knee trauma, evaluated as 20 percent disabling, left wrist disability, evaluated as 20 percent disabling, a right knee disability, evaluated as 10 percent disabling, a right wrist disability, evaluated as 10 percent disabling, hypertension, evaluated as 10 percent disabling, hepatitis C, evaluated as 10 percent disabling, and stab wound to the chest, evaluated as noncompensable.  The Board therefore finds that the Veteran has met the schedular percentage criteria for a total disability rating based on individual unemployability. 

In addition, the record shows that the Veteran is currently unemployed.  He alleges that his service-connected disabilities prevent him from obtaining gainful employment.  In this regard, the Board notes that in a November 2003 evaluation, the Veteran reported that he left this job as a firefighter, which he held from 1995 to 1999, because his service-connected disabilities made it difficult to perform his duties.  In an April 2005 psychiatric examination, the examiner noted that the Veteran stopped work because his physical problems progressed and the Veteran found it increasingly difficult to work.  A May 2006 psychiatric examiner indicated that the Veteran's primary impediment to maintaining employment from a psychiatric standpoint would be his difficulty concentrating.  The examiner also noted that the Veteran reported that he stopped working primarily due to his hepatitis C and his knee disabilities.  Finally, the May 2010 examiner indicated that the Veteran could be expected to engage in light and sedentary work, but may not be expected to engage in activities requiring fine motor skills.  This examiner, was evaluating the Veteran's joint disabilities, and did not appear to be commenting on whether the Veteran's other service-connected disabilities, to include his psychiatric disorder and hepatitis C, may render him unemployable.  The May 2010 psychiatric examiner noted that the Veteran was unemployed and indicated that Veteran physically could not perform his job due to joint pain.

While the Board acknowledges that the previous remand requested opinions regarding the extent to which the Veteran's various disabilities affect his employability, the Board finds that the record as a whole is unclear regarding this question.  Therefore, based on the foregoing, the Board finds that the Veteran should be afforded a VA examination specifically in order to determine whether he is currently unemployable due solely to his service-connected disabilities.  

Upon remand, the RO should update the Veteran's claims file with his most recent VA treatment records.  The Veteran's vocation rehabilitation folder, it any, should also be associated with the claims file.  Finally, the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA healthcare providers that have treated him since service for his service-connected disabilities.  This should include all recent records of the Veteran's treatment with VA.  The Veteran's vocational rehabilitation folder, if any, should also be obtained.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination in order to determine the impact that his service-connected disabilities have on his employability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

After examining the Veteran, the examiner should (a) comment generally on the functional and industrial impairment caused by his service-connected disabilities and (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disabilities alone prevents him from securing and following a substantially gainful occupation.

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


